--------------------------------------------------------------------------------

Exhibit 10.4
 
Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].
 
Research & Development Agreement


This Research & Development Agreement (in the following referred to as this
“Agreement” or this “R&D Agreement”) is made and entered


by and between
OrthoCyte Corporation,
 
a California corporation and an Affiliate
 
of BioTime, Inc. (“BioTime”),
 
1301 Harbor Bay Parkway
 
Alameda, CA 94502 USA
     
(in the following referred to as “OrthoCyte”)
   
and
Heraeus Medical GmbH
 
Philip-Reis-Str. 8/13
 
61273 Wehrheim, Germany
     
(in the following referred to as “Heraeus”)



OrthoCyte and Heraeus may in the following be referred to individually as a
“Party” and collectively as the “Parties”.



WHEREAS OrthoCyte owns, or has licensed rights to, and possesses two therapeutic
development platforms. The first one being a comprehensive portfolio of
embryonic stem cells and clonal progenitor stem cells of primate origin, as well
as related know-how and technological expertise to propagate and differentiate
these cells. More specifically, the first platform comprises osteochondro
progenitor cell lines named PureStem® and related know-how and technological
expertise to ensure the isolation and selection of clonal cells with high purity
and optimised potency, including methods to ensure scalability of culturing and
identification by comprehensive microarrays. The second platform technology is a
scaffold technology for cell delivery, named HyStem®. Both technologies are
patent protected and OrthoCyte owns or has licensed rights to the corresponding
rights to these technologies, in particular Intellectual Property Rights and
related trade secret technical information; these rights comprise in particular
the selection of cell lines, manufacturing (culturing and differentiation of
these cell lines), their combination with an appropriate scaffold and the use of
this technology (application in medical indication).




WHEREAS Heraeus has experience in the field of bone cement and biomaterials, as
medical implants for elective orthopaedic and trauma surgery, and possesses
detailed market knowledge and data with regard to musculoskeletal indications
and owns and/or licenses from a Third Party rights to certain scaffold
technologies;

 
1

--------------------------------------------------------------------------------

WHEREAS the Parties wish to carry out a research and development project “R&D of
a Bioactive Bone Grafting Product” (as further described in the Project Plan
attached hereto as Exhibit A (the “Project”);




WHEREAS OrthoCyte shall manufacture the Product (as defined below) for Heraeus,
but is willing to grant Heraeus a license to establish a second manufacturing
source and to manufacture and/or have manufactured and market or have marketed
the Product the Product (the “Second Source”). For this purpose the Parties
intend to sign a separate License Agreement as set out in Exhibit B. A
manufacturing and supply agreement pursuant to which OrthoCyte will manufacture
and supply Heraeus with Product shall be negotiated and concluded before Launch
of the Product; the manufacturing and supply agreement will include terms and
conditions for the establishment and availability of the Second Source.



NOW THEREFORE in consideration of the foregoing the Parties mutually agree to
the following:



1. Definitions.



The following words and phrases when used in this Agreement shall for the
purposes hereof have the meaning specified below, applicable both in singular
and plural forms:



1.1 "Affiliates” shall mean, with respect to a Party, any corporation, company,
partnership or other entity, which controls, is controlled by, or is under
common control with a Party. For such purpose the term “control” shall mean the
ownership, direct or indirect control of at least fifty percent (50 %) of the
voting stock of the other entity.

 

1.2
“Background Rights” shall mean any and all Intellectual Property Rights and all
substances and/or biological material and any rights therein or thereto (e.g.
licenses) belonging to a Party and/or its Affiliates (irrespectively whether or
not protectable under state, federal or foreign intellectual property laws),
which is developed or acquired by such Party and/or its Affiliates prior to the
Effective Date, or developed or acquired by such Party and/or its Affiliates
independently from performance of this Agreement regardless whether developed or
acquired either before or after the Effective Date and that are necessary or
useful for the development of the Product. OrthoCyte Background Rights include
OrthoCyte Materials and OrthoCyte Technology. Heraeus Backgrounds Rights include
the Heraeus Materials and the Heraeus Technology.




1.3 “OrthoCyte Materials” shall be osteochondro progenitor PureStem® Cell Lines
(or Stem Cell Derivatives) as well as the HyStem® Delivery System.

 
2

--------------------------------------------------------------------------------

1.4 “OrthoCyte Technology” shall be the technology, including the HyStem®
Delivery System, to select, expand, manufacture, combine and use the OrthoCyte
Materials, as covered by the Intellectual Property Rights owned by OrthoCyte or
BioTime or licensed in from a Third Party, including the University of Utah
Research Foundation.  The OrthoCyte Technology includes the patent applications
and patents identified and listed in Exhibit C.




1.5 “Confidential Information” shall mean any and all data, material and/or
information related to: (i) the terms of this Agreement including all Annexes
etc., (ii) information made available by one Party ("Disclosing Party") to the
other Party (“Receiving Party”) in tangible such as writing or other form
including electronic, visual, oral or graphic form or as samples (including but
not limited to a Party’s Background Rights and Intellectual Property Rights, any
technical information, research-, products-, personnel-, marketing-, strategic
information or other information), (iii) any data, material and information
developed during the term of this Agreement, and  (iv) any compound(s) and/or
material(s) provided by one Party to the other pursuant to this Agreement,
whether prior to or after the Effective Date and whether it is labelled
"confidential" or not, in the course of the Parties' evaluation, negotiation of
or performance under or in connection with this Agreement. There is no
requirement to mark data, material and/or information as “Confidential” when
exchanged between Parties, but this is a recommended best practice.




1.6 "Effective Date" shall mean the date of the last signature of the Parties to
this Agreement.




1.7 "Field of Use" shall be bone grafting for the indications osteoskeleton
diseases and injuries, thereby excluding dental and maxillofacial indications.




1.8 "Final Report" shall have the meaning as set out in Exhibit E.




1.9 “Heraeus Materials” shall be the Heraeus Scaffold and all market related
research and data related to the Field of Use owned by Heraeus.




1.10 “Heraeus Scaffold” means the scaffold that is provided by Heraeus to
OrthoCyte for use in the performance of the Project, and owned by Heraeus and/or
licensed from a Third Party.




1.11 “Heraeus Technology” shall be the technology relating to the Heraeus
Scaffold, as covered by the Intellectual Property Rights owned by Heraeus or
licensed in from a Third Party.




1.12 “HyStem Delivery System” means the proprietary scaffold technology for
delivery of bioactives, including, without limitation, small molecules,
proteins, cells fractions or derivatives thereof, as covered by the Intellectual
Property Rights owned by OrthoCyte or BioTime, or licensed in from a Third
Party, including the University of Utah Research Foundation.

 
3

--------------------------------------------------------------------------------

1.13 “Intellectual Property Rights” shall mean the rights and interests in and
to any and all issued patents and pending patent applications, know-how, trade
secrets, utility certificates, utility models, registered design, trademarks,
copyrights (including inventor’s certificates), in any country or jurisdiction,
including but not limited to, any and all provisionals, non-provisionals,
substitutions, continuations, continuations-in-part, divisionals and other
continuing applications, supplementary protection certificates, renewals, and
all letters patent on any of the foregoing, and any and all reissues,
re-examinations, extensions, confirmations, registrations and patents of
addition of any of the foregoing.




1.14 “Launch” shall mean the first commercial sale of the Product to Third
Parties.




1.15 “Product” shall mean a cell therapy bone grafting product consisting of a
select osteochondroprogenitor PureStem Cell Line (or Stem Cell Derivative)
contained in a scaffold; such scaffold being Heraeus Material or OrthoCyte
Material, and developed according to the Project Plan.




1.16 “PureStem Cell Line” means OrthoCyte’s (including its affiliate BioTime)
comprehensive portfolio of embryonic stem cells and clonal progenitor stem cells
of primate origin, as well as related know-how and technological expertise to
propagate and differentiate such cells.




1.17 “Stem Cell Derivative” shall mean any of the following derived from a
PureStem Cell Line: a select non-viable osteochondroprogenitor PureStem Cell
Line, or fraction thereof such as, fractionate, extract, secretion products;
lyophilized, concentrated, reconstituted or diluted in appropriate solvent if
necessary.




1.18 "Results" shall mean all data, information, findings, know-how, substances
and biological material, inventions, improvements and/or discoveries
(irrespectively whether or not protectable under state, federal or foreign
intellectual property laws), resulting from and made by or for OrthoCyte and/or
OrthoCyte’s Affiliates by carrying out the Project.




1.19 “Third Party” shall mean any party other than OrthoCyte and Heraeus or
their respective Affiliates.




1.20 “University of Utah Patent Rights” means the patent applications and
patents identified and listed in Exhibit F attached to this Agreement.




2. Conduct of the Project.




2.1 OrthoCyte agrees to conduct the Project at least with the degree of care
customary within the biotech industry with regard to similar research and
development projects, by qualified personnel, in accordance with the state of
the art known to OrthoCyte and in accordance with the timeframe and the
workscope as described in detail in the Project Plan (Exhibit A). Heraeus shall
dedicate such personnel to the performance of the Project as Heraeus and
OrthoCyte reasonably mutually agree is necessary.

 
4

--------------------------------------------------------------------------------

2.2 To the extent required to conduct the Project, the Parties grant each other
and their Affiliates a non-exclusive, non-transferable, non-assignable, free of
charge and non-sublicensable right to use each other’s Background Rights in the
Field of Use for the sole purpose of conducting the Project for the term of this
Agreement, only.




2.3 The Parties acknowledge and agree that the Project is experimental in nature
and that the Product may have unforeseeable properties. Therefore, neither Party
warrants or represents, express or implied, that a particular result will be
obtained by conducting the Project, or for the merchantability or the fitness of
the Product for a particular purpose or capability or safety or harmlessness to
health, or that the use of the Background Rights, the Results or the Product
will not infringe any Third Party’s patent or other proprietary rights. Unless
otherwise expressly stated otherwise in this Agreement, neither Party makes any
warranty of any kind with respect to the Background Rights, the Results and the
Product and disclaims any liability thereto. Payment of the fee (see section 3)
is conditioned upon reaching the Milestones as set out in the Project Plan
(Exhibit A).




2.4 Any change in the Project requires prior agreement in writing by both
Parties. If one Party wishes to modify and/or change the Project, the respective
Party will notify the other in writing. The Parties shall then mutually
negotiate in good faith and in a reasonable manner to reach agreement as to any
such modification and/or change, but shall not be obligated to reach any such
agreement.




2.5 It is the understanding of the Parties, however, that the timeframe of the
Project and the timeframes for the Milestones, which is set forth in the Project
Plan, should be regarded as guidelines. In the event that OrthoCyte becomes
aware of circumstances, which might cause a delay in conducting the Project
within the timeframe described in the Project Plan and/or that any of the
Milestones might not be met within the respective timeframes described in the
Project Plan, OrthoCyte shall inform Heraeus promptly in writing and the Parties
agree to mutually discuss the further development undertaking and adjust the
timeframes of the Milestones respectively. In no event shall OrthoCyte be
responsible for any damages arising out of or in connection with a delay in
conducting the Project and/or meeting a Milestone or shall be obliged to refund
any received fee under this Agreement, unless caused by OrthoCyte’s gross
negligence or willful misconduct.




2.6 Except to the extent prohibited by law and unless expressly stated otherwise
in this Agreement, OrthoCyte assumes responsibility for its conducting of the
Project and liability for damages which may arise from its and/or its employees’
conducting of the Project, cf. however, with respect to indemnification and
payment of damages, section 9 below.




2.7 Any work under the Project will be managed by a Joint Development Committee
(“JDC”), comprising of two (2) representatives each from OrthoCyte and Heraeus.
The JDC will meet (by telephone, video conference or in person) regularly, and
at least quarterly during the performance of the Project, to discuss progress
against the Project Plan.  All major decisions regarding direction of the
Project shall be decided by the JDC.  In the event that the representatives of
OrthoCyte and Heraeus are unable to come to agreement on such a decision, the
representatives of Heraeus shall have final decision-making power. The Parties
will correspond and/or meet on a regular basis in order to coordinate and
discuss the progress of the Project.

 
5

--------------------------------------------------------------------------------

2.8 The cooperation between the Parties regarding the Project shall be exclusive
regarding the Field of Use.




2.9 OrthoCyte shall be allowed to use subcontractors for the conduct of this
Project only with prior written consent of Heraeus which shall not unreasonably
be withheld. OrthoCyte shall be liable for its subcontractors.




2.10 Heraeus relies on OrthoCyte’s knowledge of the OrthoCyte Materials and
OrthoCyte Technology and cannot assess whether the list of patents provided in
Exhibit A is exhaustive or whether other Intellectual Property Rights exist that
are relevant for the conduct of this Project or the later use, manufacturing or
marketing of the Product.



OrthoCyte guarantees and warrants that it either owns itself or licenses in from
its Affiliate BioTime or from the University of Utah all rights relating to the
use or  manufacturing of the HyStem Delivery System, and that it is therefore
fully entitled to use the HyStem Delivery System for third party research and
development purposes. OrthoCyte further guarantees and warrants that it is
legally entitled to conduct the Project as defined in the Project Plan using the
HyStem Delivery System and that this use of the HyStem Delivery System until
Launch will cause no further cost to Heraeus.


OrthoCyte further warrants and guarantees that, besides the University of Utah
Patent Rights listed in Exhibit F, it either owns itself all Intellectual
Property Rights, which relate to the OrthoCyte Materials and OrthoCyte
Technology and which are needed for the conduct of the Project and execution of
this R&D Agreement as well as the later commercialization and marketing of the
Product, or, if such Intellectual Property Rights are owned by OrthoCyte’s
Affiliates or Third Parties, that it owns a license to these Intellectual
Property Rights with the right to sublicense, and that this license entitles
OrthoCyte to grant Heraeus in the Field of Use the same rights to these Third
Party’s Intellectual Property Rights as OrthoCyte grants for its own
Intellectual Property Rights under this R&D Agreement and the License Agreement,
and at no further cost for Heraeus.OrthoCyte further agrees to grant Heraeus a
license to such Third Party’s Intellectual Property Rights which is
substantially the same as the license granted to its own or its Affiliates’
Intellectual Property Rights under this R&D Agreement and the License Agreement.
 
6

--------------------------------------------------------------------------------

Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].
 

3. Financial Contribution for R&D and delivery.

 

  3.1 For covering the costs for the R&D performance (i.e., execution of the
Project) and delivery of the Product until the Product Launch, Heraeus agrees to
pay to OrthoCyte in total fees payable as follows:




3.1.1 an “Upfront Payment” in the amount of [**] US$ upon the Effective Date and

3.1.2 a per milestone “Remuneration” for the R & D works performed in accordance
with Project Plan and the delivery of Products as follows:

· [**] US$ payable upon finalising the 1st Milestone (“POC small animal data”)
as described in the respective Project Plan attached hereto as Exhibit A.

· [**] US$ is payable upon finalising the 2nd Milestone (“Setting up Definitive
Development Plan”) as described in the respective Project Plan attached hereto
as Exhibit A.

· [**] US$ payable upon finalising the 3rd Milestone (“Filing the IND
application”) as described in the respective Project Plan attached hereto as
Exhibit A.

· Should the Parties decide that OrthoCyte shall be responsible for the clinical
trials, an additional fourth instalment will be paid for their conduct, the
amount of which will be agreed upon IND approval.

· In addition, OrthoCyte shall support Heraeus in the regulatory approval
process, which shall be remunerated at their standard hourly FTE rates.

3.1.3 In addition to the Upfront Payment and Milestone Remunerations set forth
in 3.1.1 and 3.1.2, Heraeus shall pay to OrthoCyte OrthoCyte’s costs and
expenses incurred by OrthoCyte in performance of the Project (the “Development
Costs”). OrthoCyte shall submit quarterly, verifiable invoices to Heraeus, which
specify the Development Costs incurred by OrthoCyte and Heraeus shall pay to
OrthoCyte the invoiced Development Costs within [**] days of receipt of each
invoice. OrthoCyte agrees to provide Heraeus with a detailed cost break down for
Heraeus’ approval prior to each Work Package/Milestone set out in the Project
Plan, Annex A. The parties currently estimate that the first work-package’s
Development Costs (for preparation and commitment) will amount to [**] US$.




3.2 All payments are exclusive of any indirect taxes, duties or bank charges,
which shall be borne by Heraeus. If applicable, indirect taxes will be charged
in addition. If OrthoCyte does not charge indirect taxes and it is subsequently
found that indirect taxes are chargeable on such provision, Heraeus agrees to
pay such indirect taxes (exclusive of interests and penalties) on receipt of a
valid invoice for indirect tax purposes and a copy of the ruling from the
relevant tax authority or a reasonable legal opinion indicating the amount and
the rationale for such indirect tax burden.




3.3 Unless stated otherwise, any payment is due within [**] days upon the
receipt of the respective invoice made by OrthoCyte.




3.4 Paid fees are only refundable in case of a termination for cause by Heraeus.
In such case, OrthoCyte shall be entitled to a pro-rata remuneration, taking
account of the percentage of works already performed for the respective
Milestone.

 
7

--------------------------------------------------------------------------------

4. Background Rights.




 
4.1
Unless otherwise agreed by the Parties as set forth in the License Agreement
(Exhibit B), all Background Rights of a Party shall remain the sole property of
this Party, no right or license to any such Background Rights shall be created,
by virtue of the Project or of this Agreement, to the other Party. Background
Rights of a Party shall not be used by the other Party or its Affiliates for any
other purposes than carrying out the Project, or be transferred by the other
Party to a Third Party without the express prior written consent of the
supplying Party.




4.2 OrthoCyte will promptly provide Heraeus with the search results in its
possession at the Effective Date and at any subsequent date at which it becomes
aware of further or additional Third Party’s rights of potential relevance
concerning OrthoCyte’s Technology, always provided that Heraeus’ taking notice
of any of the foregoing shall not release OrthoCyte from any liability for
infringement of such Third Party rights in accordance with the Agreement.




5. Ownership of Results




5.1 OrthoCyte agrees to keep Heraeus informed of the progress of the Project and
the Product and the Results obtained on a monthly basis.




5.2 All right, title and interest in the Results made by OrthoCyte, both within
and outside the Field of Use, shall remain with OrthoCyte, subject to the
following:




  5.2.1 Results, including with respect to the Product, that directly relate to
the OrthoCyte Materials and/or the OrthoCyte Technology, or that incorporate
into or embody OrthoCyte Materials and/or the OrthoCyte Technology in the
Product, shall be owned by OrthoCyte, both within and outside the Field of Use;
provided, however, that OrthoCyte’s ownership rights of such Results are and
shall be subject to (i) Section 6.1 of this Agreement, (ii) the exclusive rights
of Heraeus to use the OrthoCyte Materials and the OrthoCyte Technology
(including the OrthoCyte Patent Rights) and the OrthoCyte Background Rights as
provided in the License Agreement, and (iii) ownership by Heraeus of any Results
(including any new Intellectual Property Rights related thereto but excluding
any Third Party Intellectual Property Rights relating thereto) that are
incorporated into the Product, or that relate to the interactions of the
scaffold, including to the PureStem Cell Lines, to the PureStem Cell Lines, to
the Product characteristics or functions, or to the manufacturing of the
Product.




  5.2.2 Results, including with respect to the Product, that directly relate to
the Heraeus Materials and/or the Heraeus Technology, or that incorporate into or
embody Heraeus Materials and/or the Heraeus Technology in the Product, shall be
owned by Heraeus, both within and outside the Field of Use; provided, however,
that Heraeus’ ownership of such Results are and shall be subject to the rights
of OrthoCyte to use the Heraeus Materials and the Heraeus Technology outside the
Field of Use as provided in the License Agreement

 
8

--------------------------------------------------------------------------------

Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].
 

5.3 OrthoCyte herewith assigns to Heraeus all Results, which are created under
this Project and which, according to Sections 5.2.1 (iii) and 5.2.2, shall be
owned by Heraeus. To enable Heraeus to obtain legal protection of these Results,
OrthoCyte shall reasonably assist Heraeus and shall provide Heraeus with all
required information and make the required declarations in due form and time.



Each Party shall seek and maintain in its own name relevant legal protection, or
jointly if appropriate, in particular patent protection, for the Results owned
by it, at least in the countries listed in Exhibit C.
 

6. Exploitation of the Product, Required License and Manufacturing.




6.1 The Parties agree that Heraeus shall be entitled to commercially use and
exploit the Product in the Field of Use, thereby using the Results and
Background Rights owned by OrthoCyte. Further details, including OrthoCyte
retained rights and OrthoCyte’s right to exploit the Results outside the Field
of Use are set forth in the License Agreement set out in Exhibit B. The License
Agreement shall be signed together with this Agreement.  The Parties understand
and agree that, depending on the nature of and specifications for the Product to
be Launched, a sublicense of the University of Utah Patent Rights from OrthoCyte
to Heraeus may be required for the later commercialisation of the Product, but
not for the current research and development phase, as defined in the Project
Plan.




6.2 Manufacturing of the Product will be done by OrthoCyte. The Parties will
negotiate and conclude a supplier agreement/toll manufacturing agreement before
the marketing authorisations are obtained.




6.3 In addition, OrthoCyte agrees to assist Heraeus, if so requested by Heraeus,
to establish a Second Source and to assist, in the technology transfer regarding
the manufacturing process and know-how to a Third Party, if Heraeus decides to
have the Product manufactured and delivered by said Third Party. This assistance
comprises, inter alia, suitable support and training of that Third Party by
qualified personnel of OrthoCyte, to the extent necessary, to ensure the
know-how transfer, such training to be remunerated at hourly rates agreed by the
Parties.  The Parties will negotiate in good faith to enter into a manufacturing
and supply agreement pursuant to which OrthoCyte will manufacture and supply
Heraeus with Product and cooperate with Heraeus for the establishment and
availability of the Second Source.




6.4 During the development phase set out in the Project Plan (i.e. until
finalising the market authorisation process), OrthoCyte will provide to Heraeus
the Product [**].




7. Confidentiality.




7.1 In respect of the Confidential Information received from the Disclosing
Party or its Affiliates under this Agreement, the Receiving Party agrees to
undertake and bind itself:

 
9

--------------------------------------------------------------------------------

7.1.1 To keep the Confidential Information received from the Disclosing Party or
its Affiliates strictly confidential and secret and not in any way or at any
time to make any use thereof except for conducting the Project.




7.1.2 Not to disclose any Confidential Information received from the Disclosing
Party or its Affiliates to any Third Party without the prior written consent
from the Disclosing Party.




7.1.3 To take all reasonable measures to ensure that the Confidential
Information received from the Disclosing Party or its Affiliates is not
inadvertently disclosed in violation of this Agreement.




7.1.4 At no time without the express written consent of the Disclosing Party to
derive directly or indirectly from the possession of the Confidential
Information received from the Disclosing Party or its Affiliates any rights,
grant of licence, title or interest therein contrary to the terms and conditions
of this agreement, nor contrary to the terms and conditions of this agreement to
claim any rights to disclose or use for its own benefit such Confidential
Information.




7.1.5 Not without prior written consent of the Disclosing Party to copy,
reproduce, distribute or disclose the Confidential Information received from the
Disclosing Party or its Affiliates to any person other than those Employees who
are directly and necessarily involved in the conduct of the Project, and in such
instance, only on a “need to know” basis. In addition, such Employees need to be
made aware of the confidential nature of the information and need to be
contractually obligated to observe non-use and secrecy obligations which are at
least as strict as the once set forth hereunder. Irrespective of this, The
Receiving Party shall be liable for its Employees.




7.1.6 Without prejudice to its obligations pursuant to this Agreement, at the
request of the Disclosing Party, immediately return or destroy all Confidential
Information received from the Disclosing Party or its Affiliates. Each Party
shall ensure that it has retained no copy of any Confidential Information other
than one archival copy to be retained in its confidential files solely for the
purpose of monitoring compliance with this Agreement.




7.2 The Parties’ obligations from the above stipulated under section 7.1. do not
apply to the following:




7.2.1 Confidential Information received from the Disclosing Party or its
Affiliates, which at the time of the disclosure is in the public domain as
evidenced by the Receiving Party in writing.




7.2.2 Confidential Information received from the Disclosing Party or its
Affiliates, which after disclosure is published or otherwise becomes part of the
public domain through no fault or breach of this Agreement by the Receiving
Party as evidenced by the Receiving Party in writing.

 
10

--------------------------------------------------------------------------------

Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].



7.2.3 Confidential Information received from the Disclosing Party or its
Affiliates, which the Receiving Party can establish by competent proof in
writing was in his possession at the time of disclosure by the Disclosing Party
and was not acquired directly or indirectly from the Disclosing Party.




7.2.4 Confidential Information received from the Disclosing Party or its
Affiliates which is received after the time of disclosure from a Third Party who
did not acquire such Confidential Information directly or indirectly from the
Disclosing Party under obligations of confidentiality and who is in lawful
possession of such Confidential Information as evidenced by the Receiving Party
in writing.




7.2.5 Confidential Information received from the Disclosing Party or its
Affiliates, which by documentary proof has been independently developed by
employees, agents, consultants or other representatives of the Receiving Party
without the use of Confidential Information received from the Disclosing Party.




7.2.6 Confidential Information received from the Disclosing Party or its
Affiliates which is required to be disclosed by law or any regulatory or
government authority, however, if a Party thus becomes legally required to
disclose Confidential Information, received from the Disclosing Party or its
Affiliates, the Receiving Party shall provide the Disclosing Party with prompt
advance notice and in order to afford the Disclosing Party to seek confidential
treatment thereof or other appropriate remedy.




7.3 The Parties agree and acknowledge that the Project, including the exchange
of Confidential Information, does not imply any transfer of title and/or
ownership to Confidential Information or the creation of any intellectual
property rights, and thus title and ownership to Confidential Information shall
remain vested at all times in the Disclosing Party.




7.4 The Confidential Information is made available without any warranties with
respect to the accuracy and usefulness of the Confidential Information and the
Disclosing Party shall never be liable for any damage or loss, which the other
Party’s use of the Confidential Information might incur.




7.5 The confidentiality obligations set forth in this section 7 set forth above
shall survive the termination or expiry of this Agreement for a period of [**]
years.

 
11

--------------------------------------------------------------------------------

7.6 No disclosure of proprietary, non-public technical information concerning
the Project (such as details of technology and research and development
plans),and technical details of the Product and the Results is permitted without
prior written consent of the other Party, unless (i) in order to obtain patent
or other proprietary protection for the Results or the Product (ii) in order to
obtain regulatory approval or to conduct clinical studies for the
commercialization of any Results or the Product, or (iii) as Heraeus may
reasonably deem necessary for marketing the Results or Product. The Parties
shall agree on a form of initial press release that may be used by either Party
on an ongoing basis to describe this Agreement, the Project and the intended
Product.  Each Party shall provide the other Party with reasonable advance
written notice of any other press release or other public disclosure of this
Agreement or the Results; provided, that the Parties acknowledge that OrthoCyte
or its parent BioTime, Inc. may be required to make immediate or prompt
disclosure of the occurrence of material events concerning the Project, the
Results or the Product, such as (by way of example only) an action, order, or
determination by the FDA or other regulatory agency or authority.  OrthoCyte and
its parent BioTime, Inc. may summarize this Agreement, excluding confidential
portions, and describe the Project, Products and Results (other than
proprietary, non-public technical information and details of research and
development plans) in any registration statement, prospectus, or report filed
with the Securities and Exchange Commission (“SEC”) or any other securities
regulatory agency or authority. If OrthoCyte or its parent BioTime, Inc.
determines that it is required to file a copy of this Agreement or any portion
of this Agreement with the SEC or any other securities regulatory agency or
authority, the Parties shall confer and determine which portions, if any, of
this Agreement should be subject to an application requesting confidential
treatment, and OrthoCyte or BioTime shall file this Agreement or any relevant
portion subject to such application in accordance with the applicable rules and
regulations of the SEC or such other agency or authority; provided, that any
portion of this Agreement that is initially redacted from such filing under such
application may be filed in its entirety and otherwise disclosed in a
registration statement, prospectus, or report if so required by the SEC or other
agency or authority.  This Agreement may be disclosed by a Party under a
confidentiality agreement, without the prior consent of the other Party, to any
actual or prospective investor, lender, underwriter, or acquirer of the Party or
any parent or subsidiary of the Party, or any actual or potential acquirer of
the portion of the business to which this Agreement relates. Additionally, the
text of any press release, shareholders’ report or other communication to be
published or disclosed in any way by or on behalf of OrthoCyte or its parent
BioTime, Inc. by or in the media concerning Heraeus, the subject matter of this
Agreement or concerning this Agreement itself, other than as required by law or
by any regulatory or government authority or the rules of the SEC or any other
regulatory agency or authority, or any securities exchange, shall be submitted
to Heraeus at least five (5) business days in advance of publication or
disclosure for approval. Such approval not to be unreasonably withheld;
provided, that disclosure that repeats or restates prior public disclosure
permitted by this Agreement need not be submitted to Heraeus for approval.

 
12

--------------------------------------------------------------------------------

Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].


With respect to publications, the Parties recognize that a Party may have an
interest in publishing certain of the Results to obtain recognition within the
scientific community and to advance the state of scientific knowledge.  Each
Party also recognizes the mutual interest in obtaining valid patent protection
and maintaining as confidential any nonpatentable materials or methods which
would have commercial value when undisclosed.  Consequently, either Party, its
employees or consultants wishing to make a publication (including any oral
disclosure made without obligation of confidentiality) relating to any Results
(the Publishing Party) shall transmit to the other Party (the Reviewing Party) a
copy of the proposed written publication at least sixty (60) days prior to
submission for publication, or an outline of such oral disclosure at least
thirty (30) days prior to presentation.  The Reviewing Party shall have the
right (a) to propose modifications to the publication for patent or other
reasons, in particular to protect its know-how; and/or (b) to request a delay in
publication in order to protect patentable information.  If the Reviewing Party
requests such a delay, the Publishing Party shall delay submission or
presentation of the publication for a period of thirty (30) days to enable
patent applications protecting each Party’s rights in such information to be
prepared and filed. Upon the expiration of sixty (60) days or thirty (30) days
from transmission to the Reviewing Party, the Publishing Party shall be free to
proceed with the written publication or the presentation, respectively, unless
the Reviewing Party has requested the delay described above. OrthoCyte and
Heraeus agree to recognize each other in any publications arising out of the
Project, as appropriate.



7.7 Notwithstanding anything to the contrary in this Agreement, including
without limitation in this Section 7, the Parties agree not to disclose the
economic terms of this Agreement to any Third Party without the prior written
consent of the other Party except (a) as required by applicable securities laws
or the requirements of any applicable stock exchange, including, without
limitation, requirements to file a copy of this Agreement (redacted to the
extent reasonably permitted by applicable law); (b) in confidence, to legal
counsel; (c) in confidence, to accountants, banks, and financing sources and
their advisors; and (d) to the extent necessary to enforce this Agreement or any
rights or obligations hereunder.

 

8. Term and Duration.




8.1 This R&D Agreement shall commence on the Effective Date and shall be
effective until completion and payment of the last Milestone of the Project
Plan, Exhibit A.




8.2 A Party may only terminate this R&D Agreement with immediate effect by
giving written notice to the other Party, if the other Party fails to remedy its
material breach of this Agreement within [**] days upon receipt of a written
notice requiring the other Party to remedy the breach.



It is the understanding of the Parties that the performance of the Project is
subject to biological systems with all their imponderable risks and, thus, the
failure to obtain a particular result by conducting the Project, or the failure
to meet the timeframes described in the Project Plan, or the Product being not
merchantable or fit for a particular purpose or capability or not safe or
harmless to health, or the infringement of Third Party’s patent or other
proprietary rights by using the Background Rights, the Results or the Product
shall not be regarded as material breach of this Agreement by OrthoCyte or by
Heraeus. It is being understood and agreed, however, that Heraeus shall
nonetheless be entitled to terminate this Agreement for cause and with immediate
effect, if the Product is being not merchantable or fit for use in the Field of
Use, or if a respective milestone definitely cannot be fulfilled in the view of
OrthoCyte according to the description in the Project Plan (Exhibit A), or in
the case of infringement of Third Party’s patent or other proprietary rights by
using the Background Rights.
 
13

--------------------------------------------------------------------------------

Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].



8.3 In addition, Heraeus may terminate this R&D Agreement to the end of a
Milestone by giving written notice to OrthoCyte up to [**] days upon
finalization of each Milestone and payment of the respective Milestone
instalment (c.f. section 3.1.2). Fees paid already to OrthoCyte or due to
OrthoCyte according to the payment schedule agreed until the date of
effectiveness of such termination shall not be refunded by OrthoCyte to Heraeus.




8.4 The obligations set forth in section 5 and 7 shall survive termination or
expiration of this R&D Agreement.




8.5 Expiration or termination of this R&D Agreement shall not affect the License
Agreement, unless this R&D Agreement is terminated prior to completion of the
Project and Product Launch, in which case the License Agreement shall terminate
with the termination of this R&D Agreement.




8.6 In the event Heraeus elects to terminate this Agreement at any time prior to
Product Launch, OrthoCyte shall have the right to proceed with the Project,
including development of the Product and commercialization of the Product in the
Field of Use.  Heraeus will cooperate with OrthoCyte to grant OrthoCyte a
license at marketable terms or transfer to OrthoCyte rights and materials,
including all Intellectual Property Rights, useful or necessary for OrthoCyte to
proceed with completion of the Project and commercialization of the Product. 
OrthoCyte shall be provided with a [**] day right of first refusal to enter into
one or more definitive agreements with Heraeus to effect the above mentioned
license or transfer and assignment. Heraeus agrees to engage in good faith
negotiations to come to agreement with OrthoCyte on commercially reasonable
terms.




9. Liability



Unless stated otherwise in this Agreement, the Parties agree to indemnify and
pay damages in accordance with the applicable law to the other Party in relation
to any breach of this R&D Agreement, provided, however, that neither Party shall
be liable for any indirect or consequential loss or damage. The liability of
OrthoCyte, its employees and agents towards Heraeus for any damages shall be
limited to gross negligence and willful misconduct and, for gross negligence the
total amount of OrthoCyte’s liability shall be limited to the fee obtained from
Heraeus.



10. Miscellaneous.




10.1 Force Majeure. Neither Party shall be liable for failures or delays in
conducting the Project, and neither Party shall be deemed in breach of its
obligations, if such failure or delay is due to natural disasters or any causes
beyond the reasonable control of the Parties, including any act of God, any
civil commotion or strike ("Force Majeure"). In the event of such Force Majeure,
the Party affected hereby shall (i) promptly notify the other Party in writing
and (ii) use reasonable efforts to cure or overcome the same and resume
performance of its obligations hereunder.

 
14

--------------------------------------------------------------------------------

Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].



10.2 Notices. Any notice to be given under this Agreement must be in writing.
Such notice shall be made by registered letter, return receipt requested or
courier (e.g. FedEx, UPS, Optima etc.), or by email (such email shall be deemed
received with confirmed transmission or when delivery confirmed otherwise) to
the addresses set out below:



For OrthoCyte:


OrthoCyte Corporation
1301 Harbor Bay Parkway
Alameda, CA 94502


Tel:  510-775-0451
Fax:  510-521-3389
E-mail: fbinette@biotimemail.com


For Heraeus:
[**]………………
………………
………………


Tel: [**]
Fax:[**]
EMail:[**]



10.3 Independent Parties. The Parties’ relationship to each other shall be that
of independent contractors and neither Party nor its employees are employees of
the other Party. Furthermore, this Agreement shall not make either Party the
agent or the legal representative of the other Party. Neither Party is granted
any right or authority to assume or to create any obligation or responsibility,
express or implied, on behalf of or in the name of the other Party, with regard
to any manner or thing whatsoever, unless otherwise specifically agreed upon in
writing.




10.4 Assignment and Successors. This Agreement and rights hereunder shall not be
assigned or transferred, directly or indirectly, in whole or in part by the
Parties without the prior written consent of the other Party. However, should
OrthoCyte intend to assign this Agreement to another entity, which acquires all
or substantially all of the business or assets of OrthoCyte to which this
Agreement pertains, whether by merger, reorganization, acquisition, sale or
otherwise, provided that such successor or assignee shall agree in writing to be
bound by the terms and conditions of this Agreement prior to assignment, Heraeus
agrees to not unduly withhold its consent. In

 
15

--------------------------------------------------------------------------------

10.5 case of such assignment to a Third Party, OrthoCyte shall continue to be
bound by the confidentiality obligations stipulated in Section 7.




10.6 Integration, Severability. Invalid provisions of this Agreement shall not
in any way affect the validity and enforceability of the remaining provisions.
The Parties agree to undertake to replace the invalid and enforceable provisions
by new provisions, which will approximate as closely as possible the result
intended by the Parties. The same shall apply in the case of an omission.




10.7 Amendment; Waiver. This Agreement may be amended, modified, superseded or
cancelled, and any of the terms may be waived, only by mutual written agreement
by the Parties. The written form requirement may not be amended. The delay or
failure of any Party at any time or times to require the performance of any
provisions shall in no manner affect the rights at a later time to enforce same.




10.8 Governing law and jurisdiction. The exclusive jurisdiction for any dispute,
claim or proceeding between the Parties arising out or in connection with this
Agreement shall be the United States District Court for the Southern District of
New York or, only if there is no federal subject matter jurisdiction, in any
state court of New York sitting in the City and County of New York, and each
party hereby submits to the exclusive personal jurisdiction of the foregoing
courts.




10.9 Exhibits

All Exhibits attached hereto constitute an integral part of this Agreement.
 

 
Exhibit A:
Project Plan and Milestones
 
Exhibit B:
License Agreement
 
Exhibit C:
Patent Rights of OrthoCyte (and Biotime)
 
Exhibit D:
Heraeus Patent Rights
 
Exhibit E:
Final Report
 
Exhibit F:
Patent Rights of University of Utah



[The next page is the signature page.]
 
16

--------------------------------------------------------------------------------

This Agreement is made in two (2) original copies, one for OrthoCyte and one for
Heraeus.


OrthoCyte Corporation
             
/s/ Michael D. West     September 29, 2015
     
Signature & Date
           
Heraeus Medical GmbH
 
Heraeus Medical GmbH
         
ppa Nicole Petermann
 
Hergen Haas
 
Head of Commercial Services
 
General Counsel Heraeus Group
         
/s/ Nicole Petermann
 
/s/ Hergen Haas
 
Signature & Date
 
Signature & Date

 
17

--------------------------------------------------------------------------------

Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].
 
Exhibit A


Project Plan and Milestones


“R&D of a Bioactive Bone Grafting Product”


Milestone Schedule:
 
Phase
Cost
Process
Deliverables/
Milestones
Timeline
[**]
[**]
 
[**]
[**]
[**]
 
 
[**]
[**]
 
[**]
[**]
[**]
[**]
[**]
 
[**]
         
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]

 
[image1.jpg]
 
18

--------------------------------------------------------------------------------

Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].
 
Detailed workplan for phase 1 (Commitment)


Main goals to reach milestone I
Tasks
Forecast time to completion in
days
Activities
       
Co-Development team
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
TPP draft
[**]
[**]
[**]
 
[**]
[**]
[**]
Carrier/Scaffold selection
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
Cell line selection
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
Combo Proof of concept
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
 
[**]
[**]
[**]
               

 
19

--------------------------------------------------------------------------------

Exhibit B


License Agreement


See attached.
 
20

--------------------------------------------------------------------------------

Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].


License Agreement


by and between
OrthoCyte Corporation
 
a California corporation and an Affiliate
 
of BioTime, Inc. (“BioTime”),
 
1301 Harbor Bay Parkway,
 
Alameda, CA 94502 USA
     
(in the following referred to as “OrthoCyte”)
   
and
Heraeus Medical GmbH
 
Philip-Reis-Str. 8/13
 
61273 Wehrheim, Germany
     
(in the following referred to as “Heraeus”)



OrthoCyte and Heraeus may in the following be referred to individually as a
“Party” and collectively as the “Parties”.


Preamble
 

WHEREAS OrthoCyte owns, or has licensed rights to, and possesses two therapeutic
development platforms. The first one being a comprehensive portfolio of
embryonic stem cells and clonal progenitor stem cells of primate origin, as well
as related know-how and technological expertise to propagate and differentiate
these cells. More specifically, the first platform comprises osteochondro
progenitor cell lines named PureStem® and related know-how and technological
expertise to ensure the isolation and selection of clonal cells with high purity
and optimised potency, including methods to ensure scalability of culturing and
identification by comprehensive microarrays. The second platform technology is a
scaffold technology for cell delivery, named HyStem®. Both technologies are
patent protected and OrthoCyte owns, or has licensed rights to, the
corresponding rights to these technologies, in particular Intellectual Property
Rights and related secret technical information; these rights comprise in
particular the selection of cell lines, manufacturing (culturing and
differentiation of these cell lines), their combination with an appropriate
scaffold and the use of this technology (application in medical indication).




WHEREAS Heraeus has experience in the field of bone cement and biomaterials, as
medical implants for elective orthopaedic and trauma surgery, and possesses
detailed market knowledge and data with regard to musculoskeletal indications
and owns and/or licenses from a Third Party rights to certain scaffold
technologies;

 
1

--------------------------------------------------------------------------------

WHEREAS Heraeus has experience in the field of bone cement and biomaterials, as
medical implants, for elective orthopaedic and trauma surgery;




WHEREAS The Parties have already entered into a Research & Development
Agreement, to which this Agreement is attached as Exhibit B (the R&D Agreement”)

 

WHEREAS The Parties enter into this License Agreement, pursuant to which Heraeus
shall receive a license under the respective Intellectual Property Rights owned,
licensed to and/or otherwise controlled by OrthoCyte to use the OrthoCyte
Technology and the BioTime Materials in the Field of Use in the Territory, and
OrthoCyte shall receive a license under the respective Intellectual Property
Rights owned, licensed to and/or otherwise controlled by Heraeus to use the
Heraeus Technology and the Heraeus Materials outside the Field of Use in the
Territory, as further specified in this Agreement.

 
NOW, THEREFORE, in consideration of the foregoing the Parties mutually agree as
follows:
 

1. Definitions.

 
The following words and phrases when used in this Agreement shall for the
purposes hereof have the meaning specified below, applicable both in singular
and plural forms:



1.1 "Affiliates” shall mean, with respect to a Party, any corporation, company,
partnership or other entity, which controls, is controlled by, or is under
common control with a Party. For such purpose the term “control” shall mean the
ownership, direct or indirect control of at least fifty percent (50 %) of the
voting stock of the other entity.

 

1.2 “Background Rights” shall mean any and all Intellectual Property Rights and
all substances and/or biological material and any rights therein or thereto
(e.g. licenses) belonging to a Party and/or its Affiliates (irrespectively
whether or not protectable under state, federal or foreign intellectual property
laws), which is developed or acquired by such Party and/or its Affiliates prior
to the Effective Date, or developed or acquired by such Party and/or its
Affiliates independently from performance of this Agreement regardless whether
developed or acquired either before or after the Effective Date and that are
necessary or useful for a Party to exercise its rights under Section 2.1 or 2.2
of this Agreement, as applicable.  OrthoCyte’s Background Rights include the
OrthoCyte Technology and the OrthoCyte Materials. Heraeus’ Background Rights
include the Heraeus Technology and the Heraeus Materials.

 
2

--------------------------------------------------------------------------------

1.3 “OrthoCyte Materials” shall be PureStem® Cell Lines (or Stem Cell
Derivatives) as well as the HyStem® Delivery System.

 

1.4 “OrthoCyte Property Rights” means OrthoCyte’s personal proprietary rights in
the PureStem Cell Lines, including ownership rights and rights in the know-how
embodied in the Cell Lines.




1.5 “OrthoCyte Technology” shall be the technology, including the HyStem
Delivery System, to select, expand, manufacture, combine and use the OrthoCyte
Materials, as covered by the Intellectual Property Rights owned by OrthoCyte or
BioTime or licensed in from a Third Party.  The OrthoCyte Technology includes
the patent applications and patents identified and listed in Exhibit C (the
“OrthoCyte Patent Rights”).

 

1.6 “Confidential Information” shall mean any and all data, material and/or
information related to: (i) the terms of this Agreement including all Annexes
etc., (ii) information made available by one Party ("Disclosing Party") to the
other Party (“Receiving Party”) in tangible such as writing or other form
including electronic, visual, oral or graphic form or as samples (including but
not limited to Party’s Background Rights and Intellectual Property Rights, any
technical information, research-, products-, personnel-, marketing-, strategic
information or other information), (iii) any data, material and information
developed during the term of this Agreement, and  (iv) any compound(s) and/or
material(s) provided by one Party to the other pursuant to this Agreement,
whether prior to or after the Effective Date and whether it is labelled
"confidential" or not, in the course of the Parties' evaluation, negotiation of
or performance under or in connection with this Agreement. There is no
requirement to mark data, material and/or information as “Confidential” when
exchanged between Parties, but this is a recommended best practice.

 

1.7 "Effective Date" shall mean the date of the last signature of the Parties to
this Agreement.

 

1.8 "Field of Use" shall mean bone grafting for the indications osteoskeleton
diseases and injuries, thereby excluding dental and maxillofacial indications.

 

1.9 “Heraeus Materials” shall be the Heraeus Scaffold and all market related
research and data related to the Field of Use owned by Heraeus or licensed in
from a third party.




1.10 “Heraeus Scaffold” means the scaffold that is owned by Heraeus or licensed
in from a Third Party.

 
3

--------------------------------------------------------------------------------

1.11 “Heraeus Technology” means the technology relating to the Heraeus Scaffold,
as covered by the Intellectual Property Rights owned by Heraeus or licensed in
from a Third Party. The Heraeus Technology includes the patent applications and
patents identified and listed in Exhibit D.




1.12 “HyStem Delivery System” means the proprietary scaffold technology for
delivery of bioactives, including, without limitation, small molecules,
proteins, cells fractions or derivatives thereof, as covered by the Intellectual
Property Rights owned by OrthoCyte or BioTime, or licensed in from a Third
Party, including the University of Utah Research Foundation.




1.13 “Intellectual Property Rights” shall mean the rights and interests in and
to any and all issued patents and pending patent applications, know-how, trade
secrets, utility certificates, utility models, registered design, trademarks,
copyrights (including inventor’s certificates), in any country or jurisdiction,
including but not limited to, any and all provisionals, non-provisionals,
substitutions, continuations, continuations-in-part, divisionals and other
continuing applications, supplementary protection certificates, renewals, and
all letters patent on any of the foregoing, and any and all reissues,
re-examinations, extensions, confirmations, registrations and patents of
addition of any of the foregoing.




1.14 “Launch” shall mean the first commercial sale of the Product to Third
Parties.

 

1.15 “Net Sales” shall mean the actual gross amount of invoiced prices for the
sale of Products by Heraeus and its Affiliates, or the sale by OrthoCyte and its
Affiliates of  Products, as applicable, less the following deductions actually
taken with respect to such sales: (i) any rebates, quantity, trade and/or cash
discounts and other usual and customary discounts to customers actually granted,
if any, (ii) compulsory payments and rebates, actually paid or deducted;
retroactive price reductions, credits or allowances actually granted upon
rejections or returns of Product, including for recalls or damaged goods, (iii)
value-added taxes, (iv) costs of packaging, insurance and transportation from
the place of manufacture to the customer’s premises including import, export,
excise, turnover, custom duties, and (v) sales taxes paid by Heraeus or its
Affiliates.

 
For sales of Product by Heraeus to an Affiliate of Heraeus, or by OrthoCyte to
an Affiliate of OrthoCyte, as applicable, the sales prices charged by a Heraeus
Affiliate or an OrthoCyte Affiliate in a subsequent sale of Product to the end
customer shall be used to determine Net Sales.



1.16 “Product” shall mean the cell therapy bone grafting product consisting of a
select osteochondroprogenitor PureStem Cell Line (or Stem Cell Derivative)
contained in a scaffold and developed by the Parties under the Research and
Development Agreement to which this License Agreement is attached.

4

--------------------------------------------------------------------------------

1.17 “PureStem Cell Line” means OrthoCyte’s (including its Affiliate BioTime)
comprehensive portfolio of embryonic stem cells and clonal progenitor stem cells
of primate origin, as well as related know-how and technological expertise to
propagate and differentiate such cells.




1.18 “Stem Cell Derivative” shall mean any of the following derived from a
PureStem Cell Line: a select non-viable osteochondroprogenitor PureStem Cell
Line, or fraction thereof such as, fractionate, extract, secretion products;
lyophilized, concentrated, reconstituted or diluted in appropriate solvent if
necessary.




1.19 "Results" shall mean all data, information, findings, know-how, substances
and biological material, inventions, improvements and/or discoveries
(irrespectively whether or not protectable under state, federal or foreign
intellectual property laws), resulting from and made by or for OrthoCyte and/or
OrthoCyte’s Affiliates by carrying out the Project (as defined in the R&D
Agreement). Results owned by OrthoCyte are referred to as “OrthoCyte Results”
and Results owned by Heraeus are referred to as “Heraeus Results.”




1.20 “Third Party” shall mean any party other than OrthoCyte and Heraeus or
their respective Affiliates.

 

1.21 “Territory” shall mean worldwide.

 
Additional terms may be defined throughout this Agreement.
 

2 Grant of licenses

 

2.1 OrthoCyte herewith grants Heraeus a royalty-bearing, exclusive license to
use OrthoCyte Background Rights, including, but not limited to the OrthoCyte
Materials, the OrthoCyte Property Rights, the OrthoCyte Technology, including
without limitation the OrthoCyte Patent Rights, as well as the OrthoCyte Results
to research, register or obtain and maintain marketing approval, develop, make,
have made, use, market, distribute, import, export, offer to sell, sell and have
sold, the Product in the Field of Use in the Territory, with the right to
sublicense. The license granted in this section 2.1 also grants to Heraeus the
right to use all related documents and data, e.g. the Final Report (as defined
in the R&D Agreement), which are established by OrthoCyte or its Affiliates or
subcontractors, in as far as such documents and data are useful or necessary for
Heraeus to exploit the license rights granted to Heraeus in this Agreement.

 
2.1.1            Section 2.1 shall not apply to the University of Utah Patent
Rights. Should the Product developed be covered by these rights, the Parties
will either agree on a sublicense agreement according to which OrthoCyte grants
Heraeus a sublicense to its license of the University of Utah Patent Rights, for
manufacture, use and sale of the Product or, in its own discretion, Heraeus may
negotiate with University of Utah a license to the University of Utah Patent
Rights for manufacturing, using and selling the Products in the Field of Use.
 
5

--------------------------------------------------------------------------------

Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].
 

2.2 Heraeus herewith grants OrthoCyte a royalty-bearing, exclusive license to
use the Heraeus Materials, the Heraeus Technology, including without limitation
the Heraeus Patent Rights, and the Heraeus Results, to the extent needed to
register or obtain and maintain marketing approval, make, have made, use,
market, distribute, import, export, offer to sell, sell and have sold the
Product outside the Field of Use in the Territory, with the right to sublicense.

 

2.3 OrthoCyte reserves all rights to use the following outside the Field of Use:
PureStem Cell Lines (and Stem Cell Derivatives), the OrthoCyte Property Rights,
the OrthoCyte Technology, including without limitation the OrthoCyte Patent
Rights, and the OrthoCyte Results.

 

2.4 Each Party’s right to grant commercial sublicenses (i.e. excluding licenses
for toll-manufacturing and licenses to its affiliates) of its rights under
Section 2.1 or 2.2, as applicable, is subject to the following conditions:

 
The Party granting the sublicense shall give the other Party at least 30 days
prior written notice of its intent to sublicense to allow the other Party to
comment on the terms and conditions of the proposed sublicense agreement;
 
the sublicensee shall not have the right to grant further sublicenses;
 
the sublicense shall not be assignable without prior written approval by Heraeus
and OrthoCyte; and
 
the sublicense shall include fair consideration for the grant of rights under
the sublicense.
 

3 Royalties

 

3.1 Heraeus shall pay to OrthoCyte a royalty on Net Sales of Product by Heraeus
(including sales of Heraeus’ Affiliates to Third Parties as follows:

 

 
3.1.1
[**] shall be due for Net Sales up to [**] US$

 

 
3.1.2
[**] shall be due for Net Sales between [**] US$

 

 
3.1.3
[**] shall be due on Net Sales above [**] US$

 

3.2 OrthoCyte shall pay to Heraeus a royalty of [**] on Net Sales of Product by
OrthoCyte (including sales by OrthoCyte Affiliates to Third Parties) into other
fields than the Field of Use.

 

3.3 In case that Heraeus or OrthoCyte grants commercial sub-licenses to Third
Parties (other than for the sole purpose of having such Third Party
manufacturing the Product on behalf of a Party or its Affiliates and for further
sale by such Party), OrthoCyte and Heraeus agree to each other a total of [**]
of all Sublicense Income. "Sublicense Income" means consideration that Heraeus
or OrthoCyte, as applicable, receives for the grant of rights to a Third Party
sublicensee.

 
6

--------------------------------------------------------------------------------

Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].
 

3.4 OrthoCyte shall manufacture the Product for Heraeus.  Hereaus shall
reimburse OrthoCyte the manufacturing costs occurred in fact (COGS) by OrthoCyte
to manufacture the Product, which shall be disclosed to Heraeus in confidence by
OrthoCyte.  For this purpose the Parties intend to sign a separate manufacturing
and supply agreement which shall be negotiated and concluded before Launch of
the Product.

 

3.5 Within [**] days of the end of each calendar year (”Payment Period”),
Heraeus shall provide to OrthoCyte a written report describing the Net Sales of
Product sold by or on behalf of Heraeus and its Affiliates as well as a report
on the proceeds received from its sub-licensees during said calendar year
specifying the Net Sales and proceeds. All aforementioned payments shall be made
in Euro.

 

3.6 Heraeus will make all payments due under this Agreement within [**] days of
receipt of a corresponding invoice from OrthoCyte. Payments shall be effected to
the following account of OrthoCyte:

 
Beneficiary: OrthoCyte Corporation
[**]


or such other account as OrthoCyte may designate in writing to Heraeus from time
to time.
 

3.7 Possible turnover taxes and indirect taxes on any fees, milestone payments
or royalties shall, if they accrue, be added to the respective payments. Any
direct taxes, by law at the charge of OrthoCyte, shall be borne by OrthoCyte but
may be, if so required by law, withheld and paid by Heraeus on behalf of
OrthoCyte. Heraeus shall forward official receipts to OrthoCyte for such
withholding taxes paid. Heraeus and OrthoCyte shall use their best efforts to
take advantage of any tax treaties which may be applicable and to minimize any
deduction for withholding tax.

 

3.8 Both Parties shall keep and maintain records of sales of the Product made by
or on behalf of them, its Affiliates and sub-licensees, so that the royalties
payable and the royalty statements may be verified, including the proceeds
shared and the proceeds statement. Such records shall be open to inspection
during business hours for a [**] year period after the end of the Payment Period
to which such records relate, but in any event not more than once per calendar
year, by a nationally recognized independent certified public accountant
selected by a Party to whom the other Party has no reasonable objections. Said
accountant shall sign a confidentiality agreement prepared by the Party
requesting the involvement of the accountant and reasonably acceptable to the
other Party and shall then have the right to examine the records kept pursuant
to this Agreement and report to both Parties the findings (but not the
underlying data) of said examination of records as are necessary to evidence
that the records were or were not maintained and used in accordance with this
Agreement. A copy of any report shall be provided to both Parties.

 
7

--------------------------------------------------------------------------------

Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].
 
If said examination of records reveals any underpayment(s) of the royalty
payable, the Party in default shall promptly pay the balance due to the other
one, and if the underpayments(s) is/are more than [**], then the defaulting
Party shall promptly pay the balance and the expenses of said examination, e.g.
the costs for the accountant, to the Party that requested the involvement of the
accountant. If said examination of records reveals any overpayment(s) of royalty
payable, then the Party requesting the accountant shall credit the amount
overpaid against the other Party's future royalty payment(s). In the event the
audit reveals an inaccuracy to the disadvantage of the requesting Party of equal
to or less than [**] or an overpayment then this Party shall bear the costs of
the audit. In the latter case, this Party shall also reimburse the amount
overpaid.
 

4 Confidentiality

 

4.1 Subject to the terms and conditions of this Agreement, all Information,
including concerning the BioTime Technology, the results, the Product, the
Licensed Product, a Party’s marketing, technical, product and business affairs
and proprietary and trade secrets information and all know-how communicated by a
Party or its Affiliates to another Party or its Affiliates, including the
existence and terms of this Agreement, shall be deemed Confidential Information
as defined in section 1.5.  The Receiving Party of Confidential Information may
not reveal any such Confidential Information to any Third Party other than its
Affiliates or sub-licensees, except with the prior written approval of the
Disclosing Party. The Parties undertake to protect the other Party’s
Confidential Information against unauthorized access by Third Parties.
Affiliates and sub-licensees, which shall be bound by a non-disclosure agreement
at least as restrictive than the stipulations in this Agreement.

 

4.2 In respect of the Confidential Information received from the other Party
(Disclosing Party) or its Affiliates under this Agreement, the Receiving Party
agrees to undertake and bind itself:

 

(a) to keep the Confidential Information received from the Disclosing Party, its
Affiliates or sub-licensees strictly confidential and not to disclose it or to
make it otherwise available to any Third Party and not in any way or at any time
to make any use thereof except according to the performance of this Agreement;

 

(b) to take all reasonable measures to ensure that the Confidential Information
received from the Disclosing Party, its Affiliates or sub-licensees is not
inadvertently disclosed in violation of this Agreement;

 

(c) not without prior written consent of the Disclosing Party to copy,
reproduce, distribute or disclose the Confidential Information received from the
Disclosing Party, its

 
8

--------------------------------------------------------------------------------

Affiliates or sub-licensees to any person other than those employees and
directors or employees or directors of its Affiliates who are directly and
necessarily involved in the performance of this Agreement and who are
contractually or otherwise obligated to keep it confidential, and in such
instance, only on a “need to know” basis;
 

(d) without prejudice to its obligations pursuant to this Agreement, after
termination for whatever reason and at the request of the Disclosing Party,
immediately return or destroy all Confidential Information received from the
Disclosing Party or its Affiliates. The destruction of the Confidential
Information shall be confirmed promptly in writing. Each Party shall ensure that
it has retained no copy of any Confidential Information other than one archival
copy to be retained in its confidential files solely for the purpose of
monitoring compliance with this Agreement.



The obligations to destroy shall not apply to computer records and files, which
have been created pursuant to automatic electronic archiving, IT back-up or
internal disaster recovery procedures. Such retained Confidential Information
shall neither be accessible nor used for any purposes and shall be safeguarded
in confidentiality in accordance with the terms of this Confidentiality
Agreement until the return or destruction of such Confidential Information.
 

4.3 The Parties’ obligations from the above stipulated under Article 4.2. do not
apply to the following:

 

(a) Confidential Information received from the Disclosing Party, its Affiliates
or sub-licensees, which at the time of the disclosure is in the public domain as
evidenced by the Receiving Party in writing;

 

(b) Confidential Information received from the Disclosing Part, its Affiliates
or sub-licensees, which at the time of the disclosure is in the public domain as
evidenced by the Receiving Party by competent proof;

 

(c) Confidential Information received from the Disclosing Party, its Affiliates
or sub-licensees, which after disclosure is published or otherwise becomes part
of the public domain through no fault or breach of this Agreement by the
Receiving Party as evidenced by the Receiving Party by competent proof;

 

(d) Confidential Information received from the Disclosing Party, its Affiliates
or sub-licensees, which the Receiving Party can establish by competent proof in
writing was in his possession at the time of Disclosure by the Disclosing Party
and was not acquired directly or indirectly from the Disclosing Party;

 

(e) Confidential Information received from the Disclosing Party, its Affiliates
or sub-licensees which is received after the time of disclosure from a Third
Party who did not acquire such Confidential Information directly or indirectly
from the Disclosing Party under obligations of confidentiality and who is in
lawful possession of such Confidential Information as evidenced by the Receiving
Party in writing;

 
9

--------------------------------------------------------------------------------

(f) Confidential Information received from the Disclosing Party, its Affiliates
or sub-licensees, which, as can be demonstrated by documentary proof, has been
independently developed by employees, agents, consultants or other
representatives of the Receiving Party without the use of Confidential
Information received from the Disclosing Party.

 
Specific Confidential Information shall not become exempt from the obligations
according to Article 4.2, merely because it is embraced by general information
within any of the exceptions according to Article 4.3 (a) – (e) above.
Combinations of parts of Confidential Information are not exempt from the
obligations according to Article 4.2, if any of the exceptions of Article 4.3
(a) – (e) above applies only to such parts but not to their combination.
 

4.4 Notwithstanding any other provisions of this Article 4 and Article 1.5:

 

  4.4.1 all of the Disclosing Party’s Confidential Information may be disclosed
by the Receiving Party: (i) to any regulatory authority to secure regulatory
approvals; or (ii) if the Receiving Party is required by applicable laws to
disclose such Confidential Information, and is not otherwise subject to a
protective order. In the case of (ii), the Receiving Party agrees to notify the
other Party immediately and to use its reasonable efforts to prevent the
dissemination of the Confidential Information other than as strictly required by
applicable laws. The Receiving Party shall use its reasonable efforts, at the
request of the Disclosing Party, to obtain confidential treatment of such
Confidential Information by the governmental authority or Third Party to whom
the Confidential Information is disclosed at the Receiving Party’s costs; and

 

4.4.2 a Party may disclose the existence and terms of this Agreement to the
extent required to be disclosed, as reasonably determined by the disclosing
Party, by applicable law, or by order or other ruling of a competent court; and

 

4.4.3 upon prior written notice and acceptance by the other Party, which shall
not be unreasonably or untimely withheld, a Party hereto may disclose the
existence and terms of this Agreement to possible investors, acquirers and
merging partners of such Party under respective confidentiality obligations.
Prior to any disclosure of the other Party’s Confidential Information, a draft
of the proposed disclosure (including marked redactions of such Confidential
Information) shall be provided to the other Party for consent. This said,
without its attachments, in particular the Project Plan, and further excluding
or blackening any Confidential Information of the other Party, this Agreement,
may be disclosed under respective confidentiality agreements without the prior
consent of the other Party.

 

4.5 This Article 4 shall survive the expiry or termination of this Agreement.

 
10

--------------------------------------------------------------------------------

5 Representations and warranties

 

5.1 OrthoCyte warrants, that OrthoCyte is the owner or licensee of the
Intellectual Property Rights listed in Attachment 1 and that they exist and are
active as of the Effective Date. OrthoCyte is entitled to grant the license
under the Intellectual Property Rights as granted in this Agreement.

 

5.2 OrthoCyte has no knowledge that the development, manufacture or sell of
Product in the Field of Use does infringe intellectual property rights of Third
Parties. Should OrthoCyte gain knowledge of any facts, it will inform Heraeus
immediately.

 

5.3 No Party makes any representations or warranties, either express or implied,
with respect to the Product, in particular, does not make any representations
concerning the usability or the merchantability of the Product. Both Parties
expressly exclude all express and implied warranties with respect to utility,
applicability, safety, harmlessness to health or the fitness of the Product for
any purpose.

 

5.4 No Party makes any representations or warranties that the use of the Product
will not infringe any patent or other proprietary rights of any Third Party and
both Parties expressly disclaim any liability thereto.

 

5.5 Except in the event of gross negligence, breach, fraud or willful
misconduct, neither Party shall be held liable for any, indirect, special
consequential or incidental damages, such as, but not limited to, damage or loss
of property or equipment, loss of profits or revenue, cost of capital or lost
opportunities.

 

5.6 Heraeus shall at all times during the term of this Agreement and thereafter
indemnify, defend and hold harmless and its Affiliates, members of the executive
board, officers, agents and employees from any claims and expenses, including
legal expenses and attorneys’ fees, arising out of the death of or injury to any
person or persons or out of any damage to property and against any other claim,
proceeding, demand, expense, liability, loss, or damage of any kind whatsoever
arising out of the development, manufacture, use, handling, storing or sale of
the Product in the Field of Use.

 
The like, OrthoCyte shall at all times during the term of this Agreement and
thereafter indemnify, defend and hold harmless and its Affiliates, members of
the executive board, officers, agents and employees from any claims and
expenses, including legal expenses and attorney’s fees, arising out of the death
of or injury to any person or persons or out of any damage to property and
against any other claim, proceeding, demand, expense, liability, loss, or damage
of any kind whatsoever arising out of the development, manufacture, use,
handling, storing or sale of the Product in other fields than the Field of Use.
 
11

--------------------------------------------------------------------------------

Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].
 

6. Rights to Background Rights

 

6.1 The Parties acknowledge that any Background Right of a Party used for the
performance of this Agreement remains the property of the said Party introducing
the same, except the Parties have agreed otherwise in writing. Nothing in this
Agreement shall be interpreted as an obligation on a Party or an Affiliate
thereof to give access to or grant a licence under its Background Rights, except
as agreed herein otherwise in writing.

 

7. Term and Termination

 

7.1 This Agreement shall come into force on the Effective Date and shall, unless
terminated prior in accordance with this Article below, remain in force until
the last patent in a particular country, for which Heraeus has claimed a license
under this Agreement, expires. After such expiration Heraeus shall have the
right to further benefit from the license granted under this Agreement without
paying any further royalties or other compensations towards OrthoCyte. Upon
termination, not expiry, of this Agreement all sub-license agreements shall
expire immediately.

 

7.2 Early termination before the expiry date of the last patent covered shall
only be possible under the following conditions:

 

7.2.1 Early termination shall be available to Heraeus, at Heraeus’s sole
discretion, upon [**] months prior written notice.

 

7.2.2 Early termination shall be available to either Party for cause. Notably,
but not exclusively, a Party shall be entitled to terminate this Agreement for
cause by giving written notice of such termination if:

 

(i) the other Party shall be in default of any of its material obligations under
this Agreement and shall fail to remedy such default within [**] days after
receipt of written notice thereof, or

 

(ii) the other Party challenges the validity of the Intellectual Property of the
other Party regarding the licensed Intellectual Property Rights or supports
Third Parties in such challenge.

 

(iii) an event of insolvency or bankruptcy occurs in relation to the other
Party.

 

7.3 This Agreement shall terminate if the R&D Agreement is terminated prior to
Product Launch.

 

7.4 Any royalties or payments paid or due prior to the date of effective
termination shall not be refundable.

 
12

--------------------------------------------------------------------------------

7.5 The termination of this Agreement does not affect any rights or obligations
of either Party which have arisen or accrued up to and including the date of
termination.

 

8. Miscellaneous

 

8.1 Force Majeure

 
Neither Party shall be liable for failures of or delays in performing this
Agreement, and neither Party shall be deemed in breach of its obligations, if
such failure or delay is due to natural disasters or any causes beyond the
reasonable control of the Parties, including any act of God, any civil
commotion, strike or other industrial dispute ("Force Majeure"). In the event of
such Force Majeure, the Party affected hereby shall (i) promptly notify the
other Party in writing and (ii) use reasonable efforts to cure or overcome the
same and resume performance of its obligations hereunder.
 

8.2 Notices

 
Any notice to be given under this Agreement must be in writing. All notices
required or permitted to be given by this Agreement shall be made by prepaid
certified mail or international courier (e.g. FedEx, UPS, DHL etc.), or by
facsimile transmission, or other electronic means of communication (such
electronic means shall be deemed received with confirmed transmission or when
delivery confirmed otherwise) to the addresses set out below:
 
For OrthoCyte:


OrthoCyte
1301 Harbor Bay Parkway,
Alameda, CA 94502 USA
E-mail: fbinette@biotimemail.com


For Heraeus:
Heraeus Medical GmbH
Dr. André Kobelt
Philipp-Reisstr. 7/13
61273 Wehrheim


E-mail: andre.kobelt@heraeus.com


Another copy shall be sent to the legal department in Hanau:


Heraeus Holding GmbH
Abteilung Wirtschaftsrecht
Heraeusstraße 12 – 14,
63450 Hanau
 
13

--------------------------------------------------------------------------------

8.3 Assignment and successors

 
This Agreement and rights hereunder shall not be assigned or transferred,
directly or indirectly, in whole or in part by the Parties without the prior
written consent of the other Party. However, should OrthoCyte intend to assign
this Agreement to another entity, which acquires all or substantially all of the
business or assets of OrthoCyte to which this Agreement pertains, whether by
merger, reorganization, acquisition, sale or otherwise, provided that such
successor or assignee shall agree in writing to be bound by the terms and
conditions of this Agreement prior to assignment, Heraeus agrees to not unduly
withhold its consent. In case of such assignment to a Third Party, OrthoCyte
shall continue to be bound by the confidentiality obligations stipulated in
Section 4.
 
8.4
Severability

 
Invalid provisions of this Agreement shall not in any way affect the validity
and enforceability of the remaining provisions. The Parties agree to undertake
to replace the invalid and enforceable provisions by new provisions, which will
approximate as closely as possible the result intended by the Parties. The same
shall apply in the case of an omission.
 
8.5
Amendment

 
This Agreement may be amended, modified, superseded or cancelled, and any of the
terms may be waived, including this Section 9.5, only by mutual written
agreement by the Parties. The written form requirement may not be amended.
 
9.6
Governing law and Jurisdiction; Interpretation

 
This Agreement shall be governed by and interpreted with the laws (other than
the conflict of laws rules) of the State of New York, USA. The exclusive place
of jurisdiction for any dispute, claim or proceeding between the Parties arising
out or in connection with this Agreement shall be the United States District
Court for the Southern District of New York or, only if there is no federal
subject matter jurisdiction, in any state court of New York sitting in the City
and County of New York, and each party hereby submits to the exclusive personal
jurisdiction of the foregoing courts. This Agreement shall be interpreted using
the English language, and any differences in interpretation of the Agreement
that results from translation of the Agreement using a language other than the
English language shall have no effect on the interpretation of the Agreement.
 
14

--------------------------------------------------------------------------------

This Agreement is made in 2 (two) original copies, one for OrthoCyte and one for
Heraeus.
 
Signatures:
         
For OrthoCyte
         
 
   
Signature
   
Date:
         
For Heraeus Medical GmbH
         
 
 
 
Signature:
 
Signature:
Name:
 
Name:
Title:
 
Title:
Date:
 
Date:

 
15

--------------------------------------------------------------------------------

Exhibit C
 
OrthoCyte Patent Rights
 

 
TITLE
COUNTRY
APPLICATION
NUMBER
FILING DATE
PATENT
NUMBER
ISSUE
DATE
STATUS
BIOT-013
Methods to Accelerate the Isolation of Novel Cell Strains from Pluripotent Stem
Cells and Cells Obtained Thereby
US
12/504,630
Jul 16, 2009
   
Pending
BIOT-024
Methods and Compositions For In Vitro and In Vivo Chondrogenesis
US
13/384,289
Mar 16, 2012
8,685,386
Apr 1, 2014
Issued
BIOT-024AU
Methods and Compositions For In Vitro and In Vivo Chondrogenesis
AU
2010273930
Jul 16, 2010
   
Pending
BIOT-024CA
 
Methods and Compositions For In Vitro and In Vivo Chondrogenesis
CA
2,768,376
Jul 16, 2010
   
Pending
BIOT-024CN
 
Methods and Compositions For In Vitro and In Vivo Chondrogenesis
CN
201080041322
Jul 16, 2010
   
Pending
BIOT-024 CON1
Methods and Compositions For In Vitro and In Vivo Chondrogenesis
US
14/172,765
Feb 4, 2014
   
Pending
BIOT-024EP
Methods and Compositions For In Vitro and In Vivo Chondrogenesis
EP
10800651.1
Jul 16, 2010
   
Pending
BIOT-024IL
Methods and Compositions For In Vitro and In Vivo Chondrogenesis
IL
217552
Jul 16, 2010
Pending

 
21

--------------------------------------------------------------------------------

BIOT-024IN
Methods and Compositions For In Vitro and In Vivo Chondrogenesis
IN
1098/CHENP/2012
Jul 16, 2010
   
Pending
BIOT-024JP
Methods and Compositions For In Vitro and In Vivo Chondrogenesis
JP
2012-520830
Jul 16, 2010
   
Pending
BIOT-024JP D
Methods and Compositions For In Vitro and In Vivo Chondrogenesis
JP
2015-158197
Jul 16, 2010
   
Pending
BIOT-024KR
Methods and Compositions For In Vitro and In Vivo Chondrogenesis
KR
10-2012-7003880
Jul 16, 2010
   
Pending
BIOT-024SG
Methods and Compositions For In Vitro and In Vivo Chondrogenesis
SG
201200351-3
Jul 16, 2010
177694
Sept 16, 2014
Issued
BIOT-026
Improved Methods of Screening Embryonic Progenitor Cell Lines
US
13/683,241
Nov 21, 2012
   
Pending
BIOT-026AU
Improved Methods of Screening Embryonic Progenitor Cell Lines
AU
2011258249
May 25, 2011
2011258249
Sept 25, 2014
Issued

 
22

--------------------------------------------------------------------------------

BIOT-026CA
Improved Methods of Screening Embryonic Progenitor Cell Lines
CA
2,800,616
May 25, 2011
   
Pending
BIOT-029SG2
Progenitor Cells and Methods and Uses Related Thereto
SG
200306634.7
Aug 9, 2001
100479
May 31, 2005
Issued
BIOT-030
Methods of Modifying Transcriptional Regulatory Networks in Stem Cells
US
13/279,123
Oct 21, 2011
   
Pending
BIOT-030AU
Methods of Modifying Transcriptional Regulatory Networks in Stem Cells
AU
2011316830
Oct 21, 2011
   
Pending
BIOT-030CA
Methods of Modifying Transcriptional Regulatory Networks in Stem Cells
CA
2,814,860
Oct 21, 2011
   
Pending
BIOT-030EP
Methods of Modifying Transcriptional Regulatory Networks in Stem Cells
EP
11835259.0
Oct 21, 2011
   
Pending
BIOT-030IN
Methods of Modifying Transcriptional Regulatory Networks in Stem Cells
IN
2198/CHENP/2013
Oct 21, 2011
   
Pending
BIOT-033
Novel Methods and Formulations for Orthopedic Cell Therapy
US
14/131,429
Jan 7, 2014
   
Pending
BIOT-034
Compositions and Methods Relating to Clonal Progenitor Cell Lines
US
14/238,160
Apr 29, 2014
   
Pending

 
23

--------------------------------------------------------------------------------

BIOT-062
Differentiated Progeny of Clonal Progenitor Cell Lines
US
14/048,910
Oct 8, 2013
   
Pending
BIOT-062AU
Differentiated Progeny of Clonal Progenitor Cell Lines
AU
2013237760
Oct 8, 2013
   
Pending
BIOT-062EP
Differentiated Progeny of Clonal Progenitor Cell Lines
EP
13187756.5
Oct 8, 2013
   
Pending
BIOT-064
Thiolated Hyaluronan-Based Hydrogels Cross-Linked Using Oxidized Glutathione
US
14/275,795
May 12, 2014
   
Pending
BIOT-071
Hydrogel Sponges and Methods of Making and Using the Same
US
14/820,497
Aug 6, 2015
   
Pending
BIOT-072PRV
Osteogenic Graft Forming Unit
US
62/172,808
Jun 9, 2015
   
Pending
               

 
24

--------------------------------------------------------------------------------

Exhibit D:        Heraeus Patent Rights
 
[Intentionally Omitted]
25

--------------------------------------------------------------------------------

Exhibit E
Final Report


Upon completion of each defined phase of the workplan, OrthoCyte shall provide
Heraeus with a written report summarising the outcome of each phase of
the Workplan and the Results received.  The reports shall set out in a
comprehensive way the work carried out by OrthoCyte. They shall comprise the
details of the Results obtained and any raw data from which an independent
expert can derive the same Results as provided by OrthoCyte in the report. They
will be signed and dated by the lead investigator from OrthoCyte and Francois
Binette.
 
The Results of the works need to be scientifically valid on an objective basis
and reproducible by third parties that have the same expertise and experience as
the personnel of OrthoCyte that are conducting the Project. In particular, the
Results need to be substantiated by state of the art statistical methods.


Heraeus shall review the report for each defined phase of the workplan and
provide its comments within two (2) weeks of receiving the report, which
OrthoCyte shall incorporate so long as the comments relate to a deficiency of
the report in relation to works or scientific standards, provided that OrthoCyte
shall not be required to update the report such that it is inconsistent with the
Results obtained by OrthoCyte. Heraeus will declare the acceptance of the report
in writing if it is in accordance with the requirements, which acceptance shall
in absence of any express declaration of non-acceptance/rejection by Heraeus be
deemed to be effective no later than one month after OrthoCyte submits the
report (“phase completion”).


Upon completion of the final phase of the Project, OrthoCyte shall provide
Heraeus with a written final report summarising the outcome of the works and
Project and the Results received. The requirements defined above shall also
apply to the final report, which will be accepted by Heraeus if conforming to
the requirements set forth in this Agreement which acceptance shall in absence
of any express declaration of non-acceptance/rejection by Heraeus be deemed to
be effective no later than one (1) month after OrthoCyte submits the final
report (“Project Completion”).
 


26

--------------------------------------------------------------------------------

Exhibit F
Patent Rights of University of Utah




University of Utah Patent Rights

 
TITLE
COUNTRY
APPLICATION NUMBER
FILING DATE
PATENT NUMBER
ISSUE DATE
 
STATUS
U-3405
Crosslinked Compounds and Methods of Making and Using Thereof
US
12/234,445
Sep 19, 2008
8,859,523
Oct 14, 2014
 
Issued
U-3405
Crosslinked Compounds and Methods of Making and Using Thereof
US
12/244,135
Oct 2, 2008
7,928,069
Apr 19, 2011
 
Issued
U-3405
Crosslinked Compounds and Methods of Making and Using Thereof
CA
2,489,712
May 15, 2003
     
Pending
U-3405
Crosslinked Compounds and Methods of Making and Using Thereof
CH
03799796.2
May 15, 2003
1539799
Nov 14, 2013
 
Issued
U-3405
Crosslinked Compounds and Methods of Making and Using Thereof
DE
03799796.2
May 15, 2003
1539799
Nov 14, 2013
 
Issued
U-3405
Crosslinked Compounds and Methods of Making and Using Thereof
FR
03799796.2
May 15, 2003
1539799
Nov 14, 2013
 
Issued
U-3405
Crosslinked Compounds and Methods of Making and Using Thereof
GB
03799796.2
May 15, 2003
1539799
Nov 14, 2013
 
Issued
U-3405
Crosslinked Compounds and Methods of Making and Using Thereof
IE
03799796.2
May 15, 2003
1539799
Nov 14, 2013
 
Issued
U-3405
Crosslinked Compounds and Methods of Making and Using Thereof
IT
03799796.2
May 15, 2003
1539799
Nov 14, 2013
 
Issued
U-3405
Crosslinked Compounds and Methods of Making and Using Thereof
LX
03799796.2
May 15, 2003
1539799
Nov 14, 2013
 
Issued
U-3405
Crosslinked Compounds and Methods of Making and Using Thereof
MN
03799796.2
May 15, 2003
1539799
Nov 14, 2013
 
Issued
U-3656
Modified Macromolecules and Associated Methods of Synthesis and Use
US
10/581,571
Jul 13, 2007
7,981,871
Jul 19, 2011
 
Issued
U-3656
Modified Macromolecules and Associated Methods of Synthesis and Use
US
13/184,401
Jul 15, 2011
8,691,793
Apr 08, 2014
 
Issued
U-3656
Modified Macromolecules and Associated Methods of Synthesis and Use
CA
2,549,295
Dec 06, 2004
     
Pending
U-3656
Modified Macromolecules and Associated Methods of Synthesis and Use
EP
04813101.5
Dec 06, 2004
     
Pending
U-3362
Anti-adhesion Compositions and Methods of Use Thereof
US
10/556,693
Dec 03, 2008
8,324,184
Dec 04, 2012
 
Issued
U-3362
Anti-adhesion Compositions and Methods of Use Thereof
EP
04775992.3
May 13, 2004
     
Pending



 
27

--------------------------------------------------------------------------------